               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                        ROANOKE DIVISION

EMMITT ROSCOE, JR.,                            )
                                               )
                  Plaintiff,                   )      Case No. 7:17CV00494
                                               )
v.                                             )     OPINION AND ORDER
                                               )
L. COLLINS, ET AL.,                            )      By: James P. Jones
                                               )      United States District Judge
                                               )
                 Defendants.                   )

      Emmitt Roscoe, Jr., Pro Se Plaintiff.

      This civil rights action under 42 U.S.C. § 1983 is presently before me on a

motion seeking interlocutory injunctive relief related to medical care, filed by the

plaintiff, Emmitt Roscoe, Jr. I recently adopted the Report and Recommendation

of the magistrate judge and denied three previous motions from Roscoe, seeking

interlocutory relief regarding medical care. I find no factual basis for a different

outcome on his present motion and will summarily deny it.

      Roscoe’s § 1983 claims concern an incident on February 3, 2017, when

another inmate broke Roscoe’s jaw, and the course of medical care Roscoe

received thereafter. Based on problems that he allegedly continues to experience

with pain in his jaw and bleeding gums when he chews some foods, Roscoe moves
for a preliminary injunction directing prison officials to arrange for him to have

corrective surgery on his jaw.

      The record, including Roscoe’s motion and attachments, indicates that since

his jaw injury, prison officials have referred Roscoe for evaluation and treatment

by numerous medical specialists. 1 The doctors agree that his jaw has healed, and

they have recommended or prescribed treatment for his symptoms. He has been

provided physical therapy to improve his range of motion, he receives a soft diet

and pain medication, and he has been fitted with a “mouth guard and teeth splint”

at the Nelson Clinic of Oral Surgery. Mot. Prelim. Inj., Roscoe Aff. ¶ 6, ECF No.

184-1. It is undisputed that according to one doctor in July 2018, surgery on

Roscoe’s jaw “would be a last resort,” “might not resolve Roscoe’s pain and could

result in worsened pain/paresthesia.” R. & R. 5, ECF No. 182.

       “The law is well settled that federal injunctive relief is an extreme remedy.”

Simmons v. Poe, 47 F.3d 1370, 1382 (4th Cir. 1995). Accordingly, the party

seeking such relief must make a clear showing “that he is likely to succeed on the

merits, that he is likely to suffer irreparable harm in the absence of preliminary

relief, that the balance of equities tips in his favor, and that an injunction is in the

public interest.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).



      1
        An exhibit attached to Roscoe’s motion indicates that between November 2017
and November 2018, he visited specialists on eleven different occasions.
                                          -2-
      On the record before me, I find that Roscoe has not met at least two of the

four critical elements of this standard. Specifically, Roscoe provides no evidence

that any of the medical professionals who have evaluated his condition believes

that he will suffer irreparable harm in the absence of the surgery he now demands.

The record also indicates that Roscoe is currently receiving, and/or has received,

treatment designed to address his jaw pain and chewing difficulties. At this time,

these treatments may not yet have alleviated Roscoe’s symptoms to the degree that

he would prefer. However, such dissatisfaction and disagreement with medical

diagnoses and treatments do not rise to the level of deliberate indifference as

required to succeed on an Eighth Amendment claim regarding his current course of

care. See Farmer v. Brennan, 511 U.S. 825, 837 (1994) (holding that to prove

defendant liable for Eighth Amendment violation, plaintiff’s evidence must show

deliberate indifference — that defendant knew of and consciously disregarded “an

excessive risk to inmate health or safety”); Grayson v. Peed, 195 F.3d 692, 695

(4th Cir. 1999) (“Deliberate indifference is a very high standard” and

demonstrating mere negligence is insufficient); Bowring v. Godwin, 551 F.2d 44,

48 (4th Cir. 1977) (finding that in constitutional claim regarding course of

treatment for inmate’s medical needs, “the essential test is one of medical necessity

and not simply that which may be considered merely desirable”).




                                         -3-
      For the stated reasons, I conclude that Roscoe fails to present facts showing

that he is likely to succeed on a claim of current deliberate indifference to his

serious medical needs or that he will suffer irreparable harm in the absence of the

extraordinary remedy he is seeking.      Accordingly, it is ORDERED that his

motion, ECF No. 184, is DENIED.

                                              ENTER: April 12, 2019

                                              /s/ James P. Jones
                                              United States District Judge




                                        -4-
